Case 2:18-CV-1O444-R-I\/|AA Document 46 Filed 03/07/19 Page 1 of 1 Page |D #:279

Pierce Bainbridge Beck Price & Hecht LLP
Carolynn K. Becl< (SBN 264703)
cbeck@piercebainbridge.com

600 Wilshire Boulevard, Suite 500

Los Angeles, California 90017-3212

(213) 262-9333

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

Anita Redd, on behalf of her minor son, R.H., also known as CASE NUMBER

Bacl<pacl< Kid', and RH Performer, LLC, a Georgia limited

liability company, 18“@V-10444-R-MAA
Plaintiff(s),

 

v.
Epic Games, lnc., a North Carolina corporation',and Does l
NOTICE OF DISMISSAL PURSUANT

through 10’ mcluswe’ To FEDERAL RULES oF CIVIL

D@_fendmlt($)l PROCEDURE 41(a) or (c)

 

PLEASE TAKE NOTICE: (Check one)
M This action is dismissed by the Plaintiff(s) in its entirety

|:| The Counterclaim brought by Claim ant(s) is
dismissed by Claimant(s) in its entirety

|:| The Cross-Claim brought by Claimants(s) is
dismissed by the Claimant(s) in its entirety

|:| The Third-party Claim brought by Claimant(s) is
dismissed by the Claimant(s) in its entirety

|:| ONLY Defendant(s)

 

 

is/are dismissed from (check one) |:| Complaint, |:| Counterclaim, |:| Cross-claim, |:| Third-Party Claim
brought by

 

The dismissal is made pursuant to F.R.Civ.P. 4l(a) or (c).

Date Signaiure OfA ttar'ney/P any

03/07/2019

 

NOJ'E`: F.R. Civ.P. 41 (a): This notice may be filed at any time before service by the adverse party of an answer or ofa motion for
summary jndgment, whichever first occurs

F.R. Civ.P. 41(c).' Connterclaims, cross-claims & third-party claims may be dismissed before service ofa responsive
pleading or prior to the beginning oftria!.

 

CV-09 (03/'10) NOTICE OF DISMISSAL PURSUANT TO FEDERAL RULES OF CIVIL PROCEDURE 41(3) or (c)

